DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 27 August 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US2017/043938 26 July 2017 filed under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/366,755, filed on 26 July 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Claim Status
Claims 2, 4-6, 10-13, 15, 18-20, 23-24, 26, 29-30, and 32-33 are cancelled. Claims 1, 9, and 17 are newly amended. Claims 34-35 are new. Claims 1, 3, 7-9, 14, 16-17, 21-22, 25, 27-28, 31, and 34-35 are pending and under examination.
Objections to the Claims
The prior objection to claim 17 is withdrawn in light of applicant’s correction of the typographical error; the claim now recites “tandem repeat nucleotide sequences.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 1, 3, 7-11, 21-22, 25, 27-28 and 31 under 35 U.S.C. 102(a)(1) as being clearly anticipated by NALDINI (NALDINI, et al. WO2007000668A2; Publ. Date: 4 January 2007) is withdrawn in light of applicant’s amendment to independent base claim 1 which now recites “wherein the synthetic promoter has a length of 100-500 nucleotides.” NALDINI teaches gene transfer vectors suitable for gene therapy and regulation of expression of a transgene comprising a miRNA sequence target "operably linked" to the 
Claim Rejections - 35 USC § 103 – Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 14, and 16-17 under 35 U.S.C. 103 as being unpatentable over NALDINI as applied to claim 1 above, and further in view of Schlabach (Schlabach MR, et al. PNAS; 2010 Feb 9;107(6):2538-43) and Yan (Yan Z, et al. Human Gene Therapy; 2015 Jun 1;26(6):334-46) is withdrawn in light of applicant’s amendment to independent base claim 1 which now recites “wherein the synthetic promoter has a length of 100-500 nucleotides.” NALDINI teaches gene transfer vectors suitable for gene therapy and regulation of expression of a transgene comprising a miRNA sequence target "operably linked" to the transgene (p. 3 lns 8-11) and use of synthetic promoters for heightened tissue selection but does not teach a synthetic promoter that has a length of 100-500 nucleotides. (NALDINI’s promoter is 577 nts as evidenced by Brown, et al. 2007 Supplemental document S1; retrieved at ash.silverchair-cdn.com/ash/content_public/journal/blood/110/13/10.1182_blood-2007-03-078493/3/zh4144-sup-document1.pdf?Expires=1636661048&Signature=g8uYizny0eqFzR2-2kD1Yv1DIOdjkcL7bbqeTYu3AjgoN1exfnykGwXAI4u2YoxfbmoqFe3VH9eGgWKJrIAGrxH7vLrgJRTP25WN6NFxvSYBZ~Kfsf98RbcZlUt~PkJGyymk50E4Eli~FfkerPejiDNvo9I1yEu2YxvXnrpPCmyZ3qF3Phh49a~nhDD0tNUcOnz41qVllfegKJo4IigBKi88HYEulHQ0-GdVMRFwKNKYfhyX1u67VltOn~cCuz 
NALDINI—Schlabach—Xin—Formosa—Wu—Chen—Zhu—Li—Boll—Zhou
Claims 1, 3, 7-9, 14, 16-17, 21-22, 25, 27-28, 31, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over NALDINI (US9556438B2, filed 15 JUL 2014, publ. 18 JUN 2015), Schlabach (2010; cited in prior action filed on 27 APR 2021), Xin (Xin C, et al. Molecular and Cellular Biochemistry. 2014 Feb;387(1):271-7), Formosa (Formosa A, et al. Oncogene. 2014 Oct;33(44):5173-82), Wu (Wu H, et al. Cell Research. 2009 Apr;19(4):439-48), Chen (Chen L, et al. BMB Rep. 2014 Jan;47(1):39-44), Zhu (Zhu Y, et al. Cancer Biomarkers. 2016 Jan 1;16(2):259-64), Li (Li LZ, et al. Carcinogenesis. 2014 Feb 1;35(2):469-78), Boll (Boll K, et al. Oncogene. 2013 Jan;32(3):277-85), and Zhou (Zhou M, et al. Oncotarget. 2015 Jan;6(2):1249).
In regard to claims 1 and 27, NALDINI teaches a vector comprising an engineered genetic construct comprising at least one synthetic promoter that has higher activity in a target cell relative to non-target cell and is operably linked to (a) a nucleotide sequence encoding a product (i.e. transgene) of interest and (b) a 3' untranslated region (UTR) comprising at least one microRNA (miRNA) sensor that includes at least one miRNA target/binding site to which at least one miRNA binds (see, for example, Fig 1C, lower half, col 2 lns 13-63,). Furthermore, NALDINI envisions embodiments wherein the at least one miRNA is active at a lower level in a cancerous cell, i.e. is downregulated in a cancer cell, compared to a non-cancerous cell, in which case NALDINI envisions the cancer cell is the target cell and expression of the (e.g. toxic) transgene is desired in the cancerous/ tumorous cell (col 1 lns 26-31), but not in non-cancerous (non-target) cells (see de-targeting expression: e.g. col 1 lns 26-40; col 6 lns 6-14; col 8 lns 47ff Fig 2b.; and cols 13-14 Table 1 “Abnormal miRNA expression during tumorigenesis”; and col 15 lns 31-43). Additionally, NALDINI teaches engineering and the use of synthetic promoters to further regulate transcription of the target gene in a tissue specific manner (see, for example, col 1 lns 26-40 where specific transgene expression is desired in the target tissue but not non-target tissues whether the target tissue is cancer/tumor or hepatic/restricted to only one 
NALDINI thus clearly teaches the goal of increased expression of transgenes of interest in target tissues while de-targeting gene expression in non-target tissues and teaches synthetic tissue specific promoters as one way of increasing transgene expression in target cells/tissues and incorporation of miRNA sensors in 3’ UTRs as one way of de-targeting or inhibiting transgene expression in non-target cells.
Thus, NALDINI clearly anticipates genetic constructs comprising synthetic promoters that increase expression in a target cell or tissue, and that include hypoxia and/or tumor specific promoters for expression of a transgene of interest in cancer cells that is operably linked to miRNA sensors comprising one of more target sites that bind miRNAs downregulated in cancer cells in comparison to non-cancer cells for inhibiting transgene expression in non-target cells.
However, NALDINI does not explicitly teach a synthetic promoter in the aforementioned engineered vector/genetic construct that has a length of 100-500 nucleotides; NALDINI’s has 577 nts as cited above. NALDINI also does not reduce to practice a construct comprising miRNA sensors with target sites to miRNAs specifically downregulated in cancers, but nevertheless clearly teaches this type of specific application as cited above. 
Schlabach teaches a method for the synthetic optimization of promoters using an unbiased screen of a synthetic 10-bp repeat sequence library to identify synthetic enhancer elements capable of increasing transcription from a minimal CMV promoter and demonstrates that a 100-bp synthetic enhancer can be engineered to match or exceed the promoter strength of the strongest known mammalian promoters (p 2542 ¶1). Schlabach also demonstrates that transcription levels from synthetic promoter/enhancers can be further modulated by altering the number of repeats present (p 2542 ¶2) and teaches that elements can be generated that have a strong bias (of expression) for the cell line in which they were initially screened, and that frequently exhibit lower activity in other lines (p 2542 ¶3; emphasis added). Schlabach also 
Schlabach specifically teaches and reduces to practice F10, CREBx08, CREBx10, and Syn1 synthetic promoter constructs (among others) that have enhanced transgene expression in Hela cells (a cancerous cell line) as compared to non-cancerous cell lines (e.g. HMEC or MEF) as demonstrated in Figs. S1“B” (left) and 4A-B (right) provided below. 

    PNG
    media_image1.png
    339
    390
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    518
    626
    media_image2.png
    Greyscale

Schlabach’s synthetic promoters are minimal CMV promoter constructs (see, for example, Abstract and Figs. 1-2). SnapGene® (https://www.snapgene.com/resources/plasmid-files/?set=basic_cloning_vectors&plasmid=CMV_promoter; retrieved 3 NOV 2021) reports the CMV promoter (without the CMV enhancer) as 204 bp in length and Pellissier, et al. (2014; Supplementary Materials and Methods: https://www.cell.com/cms/10.1038/mtm.2014.9/ attachment/450837da-482d-47a1-af30-0194f50c7707/mmc6.doc; retrieved 3 NOV 2021) reports the minimal CMV promoter as 257 bps in length. As Schlabach merely refers to the minimal CMV promoter without designating a size, it is reasonable to understand the size of the minimal promoter as falling within this range of about 200 to 260 nts. As Schlabach adds 
Thus, one of ordinary skill in the art of gene therapy and anti-cancer treatment would be motivated to combine the teachings of NALDINI and Schlabach (herein NALDINI—Schlabach) to generate a vector with a synthetic promoter of 100-500 nucleotides as taught by Schlabach, selected for enhanced expression in cancer cells that would express, for example, a toxic transgene in cancer target cells, but would have lower level expression in non-cancerous (non-target) cells and substituting such a promoter for a tissue specific synthetic promoter taught by NALDINI for use in genetic constructs targeting cancer cells (see NALDINI col 1 lns 42-50). As per the teaching and suggestions of NALDINI such constructs would also logically comprise, for example, a toxic transgene for expression in cancer cells wherein the constructs would 
Furthermore, identifying and incorporating synthetic promoter constructs as taught by Schlabach would be desirable in order to both express the transgene at higher levels in cancer cells for more efficient killing of cancer cells and for minimizing the size of the promoter/enhancer in vector-mediated constructs. Such size limitation as a desirable feature is taught by NALDINI and Schlabach, thus obviating such motivation among those of ordinary skill in the art. Furthermore, NALDINI (col 1 lns 42-50) and Schlabach (as cited above) teach toward the use of synthetic tissue/cell specific promoters (col 1 lns 42-50) for enhanced gene expression in a desired target cell/tissue.
Thus, prior to the effective filing date (EFD) of the instant application, NALDINI—Schlabach obviates the general genetic construct of a vector comprising a synthetic promoter (of 100-500 nucleotides) for cancer cell-specific expression of a transgene of interest further comprising an miRNA sensor at the 3’ UTR operably linked to the transgene for de-targeting expression of the transgene in non-target (non-cancerous) cells where even tissue specific promoters may be “leaky” and have low level expression (col 1 lns 46-50). A practitioner would have reasonable expectation of success as Schlabach demonstrates how to generate and screen cell-specific or lineage-specific synthetic promoters and as NALDINI teaches the use of synthetic tissue specific promoters for enhancing expression of genetic constructs expressing a transgene of interest in a target cell and de-targeting expression (through miRNA sensors) in non-target cells where transgene expression is not desired. Synthetic promoters, transgenes, and miRNA sensors were known elements within the art, and could be generated, identified, and/or combined according to known methodologies within the art to produce expected and/or anticipated results as clearly demonstrated by NALDINI. 
In regard to the instant claims, neither NALDINI nor Schlabach reduces to practice constructs incorporating miRNA sensors that bind miRNAs that are downregulated in cancer cells as compared to non-cancer cells. Nevertheless, NALDINI clearly teaches the specific concepts and applications of engineered genetic constructs comprising 1) synthetic promoters 
NALDINI—Schlabach do not teach specific miRNAs downregulated in cancer(s) that correspond to the specific species of instant claim 1 (or 34-35), i.e. miR-154, miR-29A, miR-720, miR-205, miR-224, and miR-21. Although, NALDINI specifically suggests incorporating miRNA sensors specific for miR-21 for reducing transgene expression in cells that have high levels of miR-21 expression (see, for example, Table 1 and col 15), NALDINI does not teach miR-21 as downregulated in cancer, and thus, present at higher levels in non-cancerous cells. Thus, the only element missing from the teachings of Schlabach and NALDINI in regard to the instant invention is a rationale for the specified miRNA sensors (i.e. the species) recited in claims 1 (and 34-35). The following art provides the rationale for each of the claimed species.
In regard to miR-154 (instant claim 1):
Xin (Xin C, et al. Molecular and Cellular Biochemistry. 2014 Feb;387(1):271-7) teaches that miR-154 suppressed CRC cells growth, migration, and invasion (Results: ¶1-3 p. 273; Fig 1; Discussion ¶1 p. 274) and that miR-154 was decreased in CRC tissues and cell lines (Abstract and Discussion ¶1 p. 274).
Formosa (Formosa A, et al. Oncogene. 2014 Oct;33(44):5173-82) teaches that severe and consistent downregulation of miR-154 occurs in metastatic cell lines as compared with normal prostatic epithelial cells and that increased expression of miR-154 impeded cellular proliferation in PC3 cancer cells alone at 72 h post transfection (see, for example, Abstract and p. 5175 ¶4).

In regard to miR-29A (instant claims 1 and 34-35): 
Chen (Chen L, et al. BMB Rep. 2014 Jan;47(1):39-44) teaches that miR-29a is a key regulator of oncogenic processes that it is significantly down-regulated in some kinds of human tumors (title and whole document) and reports that miR-29a is significantly under-expressed in gastric cancer compared to healthy donors (Results ¶1 and Abstract). Chen also teaches that the ectopic expression of miR-29a significantly inhibits proliferation and invasion of gastric cancer cells (Discussion ¶1 and Abstract) and that miR-29a was found to suppress the tumor microvessel density in gastric cancer by targeting VEGF-A (Results ¶2, Discussion ¶1 and Abstract).
Zhu (Zhu Y, et al. Cancer Biomarkers. 2016 Jan 1;16(2):259-64) teaches that the expression levels of miR-29a are significantly lower in feces from CRC patients than that from normal volunteers (Conclusions/Abstract and, for example, p. 262 ¶3.1).
In regard to miR-720 (instant claim 1):
Li (Li LZ, et al. Carcinogenesis. 2014 Feb 1;35(2):469-78) teaches that the expression of miR-720 was significantly downregulated in primary breast cancer, with greater downregulation in metastatic tumors and that miR-720 inhibits tumor invasion and migration in breast cancer (Abstract and Title).
In regard to miR-205 (instant claim 1):
Boll (Boll K, et al. Oncogene. 2013 Jan;32(3):277-85) teaches that miR-205 plays a role in repressing key oncogenic pathways and is downregulated in prostate carcinoma (Title and Abstract).
In regard to miR-224 (instant claim 1):
Zhu (2016) teaches that the expression levels of miR-224 are significantly lower in feces from CRC patients than that from normal volunteers (Abstract/Results) and that miR-224 
In regard to miR-21 (instant claims 1 and 34):
Zhou teaches that during the blastic phase of chronic myeloid leukemia, epigenetic downregulation of miR-21 occurs and miR-21 is downregulated by RBP2 in leukemia cells and CML primary cells (Abstract and pp. 1251-2).
Thus, in regard to the instant invention of claims 1, 27, and 34-35, it would have been prima facie obvious to one of ordinary skill in the art, before the time of filing, to combine the teachings of NALDINI and Schlabach, with that of Xin, Formosa, and Wu, if the practitioner were interested in targeting cancer that had downregulation of miR-154, or with that of Chen and Zhu, if the practitioner were interested in targeting cancer that had downregulation of miR-29A, or with that of Li, if the practitioner were interested in targeting cancer that had downregulation of miR-720, or with that of Boll, if the practitioner were interested in targeting cancer that had downregulation of miR-205, or with that of Zhu, if the practitioner were interested in targeting cancer that had downregulation of miR-224, or with that of Zhou, if the practitioner were interested in targeting cells that had downregulation of miR-21 as NALDINI clearly teaches that the miRNA sensor of interest can be fine-tuned according to the expression pattern of miRNAs downregulated in the specific cancer (or tumor or disease or cell lineage state) in order to eliminate the target cell and preserve the non-target cell. Furthermore, in further regard to miR-21, NALDINI even explicitly teaches constructs comprising miR-21 sensors, which in light of the teachings of Zhou, would obviate to one of ordinary skill in the art such constructs for de-targeting transgene expression in non-cancerous cells using miR-21 sensors and vectors comprising a tissue/cell specific synthetic promoter, a transgene toxic to cancer cells and said miRNA sensor specific for miR-21 for de-targeting transgene expression in non-cancerous cells that would be structurally indistinct from the instant invention. 
Thus, it would be prima facie obvious, prior to the EFD of the instant application, in light of the teachings of NALDINI to substitute any miRNA sensor for another and even to use miRNA sensors in combination to fine-tune and/or regulate the expression of the transgene to target 
In regard to the further limitations of instant claims 3, and 7-9, NALDINI teaches miRNA sensors that include more than one miRNA binding site and specific embodiments that comprise 4 miRNA binding sites in tandem wherein the miRNA binding sites may be identical or different (col 2 lns 48-59; col 8 lns 35-42, Fig 1C). 
In regard to the further limitations of instant claims 14 and 16-17, as described above, Yan and Schlabach teach engineered 100-bp synthetic enhancers comprising 10-mer repeats (in other words, constructs comprising about 10 tandem nucleotide repeats, which is between 2-20; instant claim 16). And Schlabach teaches the use of gapped repeats (in other words, nucleotide spacers between the repeats; instant claim 17) to take advantage of the symmetrical nature of transcription factor binding sites (p. 2542 ¶5-6) and synthetic 10-mer repeat (which are less than 12 nucleotides; instant claim 14) enhancers for optimization or for pairing between particular enhancers and minimal promoters. 
In regard to the further limitations of instant claims 21-22 and 25, NALDINI teaches constructs wherein the product of interest is a therapeutic, prophylactic, and/or diagnostic molecule that is a protein, peptide, and/or nucleic acid selected from the group consisting of an antibody, an enzyme, a hormone, an inflammatory molecule, an anti-inflammatory molecule, an immunomodulatory molecule, and an anti-cancer molecule (col 3 lns 10-13; col 15 lns 37-43; col 33 lns 47-50; col 34 lns 23-30).
In regard to the further limitations of instant claims 28 and 31, NALDINI teaches cells comprising the genetic construct/vector and thus a method of delivering the construct to cells, e.g. by transfection (see, for example, col 39 lns 41-44) or transduction/infection (see, for example, Fig 3, col 9 lns 6-33; and col 23 lns 15-23).
Response to Applicant’s Arguments


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GAO (WO2015164786A1; Publ. Date: 29 October 2015) teaches a method of delivering a transgene to target cells of a subject, the method comprising administering to the subject a recombinant Adeno-Associated Virus (rAAV) comprising a transgene engineered to express an RNA transcript that comprises a binding site of at least one immune-associated miRNA, wherein the rAAV infects target cells of the subject thereby delivering the transgene to the target cells, wherein the RNA transcript comprises binding sites for at least two immune-associated miRNAs, wherein the RNA transcript comprises binding sites for two to ten different immune-associated miRNAs . GAO’s disclosure and many other claims are relevant to the specific claims of the instant application. 
Card (Card PB, Hogg RT, Del Alcazar CG, Gerard RD. MicroRNA silencing improves the tumor specificity of adenoviral transgene expression. Cancer gene therapy. 2012 Jul;19(7):451-9) teaches miRNA sensors in AAV for downregulating gene expression in non-cancer cells and teaches miRNA sensor in combination with hypoxia sensitive promoters for increasing tumor specificity of AAV transgene therapy.
Brown (Brown BD, Gentner B, Cantore A, Colleoni S, Amendola M, Zingale A, Baccarini A, Lazzari G, Galli C, Naldini L. Endogenous microRNA can be broadly exploited to regulate transgene expression according to tissue, lineage and differentiation state. Nature biotechnology. 2007 Dec;25(12):1457-67) shows that intrinsic differences in endogenous miRNA expression patterns can be exploited to segregate transgene expression between closely related cellular lineages and provides observations in stem cells and differentiated cells but applicable to different cell states (cancer being a different cell state than non-cancerous cells). Brown further teaches that, despite miR-155 being expressed in immature dendritic cells, target suppression did not occur until miR-155 expression was induced at high levels in the cells, supporting the hypothesis that target downregulation requires a threshold of miRNA expression. Thus, Brown provides a broadly applicable strategy for achieving precisely tailored vector control in a cell state–specific and lineage-specific manner and uncovered evidence that a threshold level of miRNA expression must be reached for significant suppressive activity to occur. 
Conclusion
Claims 1, 3, 7-9, 14, 16-17, 21-22, 25, 27-28, 31, and 34-35 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633